DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 22, 2021 has been entered.
Status of Claims
This action is in response to the reply filed November 22, 2021.
Claims 1, 17, and 20 have been amended.
Claims 1-20 are currently pending and have been examined.
Response to Arguments
Regarding the previous rejection under 35 USC 103, Applicant’s arguments, see Remarks p. 23-24, filed November 22, 2021, with respect to the combination of Davidson, Wilson, and Ben-Yitschak have been fully considered and are persuasive. In addition to the art already of record, Willard et al. (U.S. P.G. Pub. 2015/0242944 A1) teaches estimating costs of various fees and taxes using GIS data however Willard does not teach the amended claim limitations. The closest NPL of record, Arvis, Jean-François, Gael Raballand, and Jean-François Marteau. "The Cost of Being Landlocked: Logistics Costs and Supply Chain Reliability." World Bank Policy Research Working Paper 4258. 2007. shows problems in determining the large number of costs involved cross border transportation but does not teach the amended claim limitations. Specifically, it is not obvious to combine the closest prior art of record to teach the use of the combination of the three claimed attributes to define at least five types of the claimed fees and taxes. The previous rejection under 35 USC 103 of claims 1-20 has been withdrawn.
Applicant’s remaining arguments filed November 11, 2021 have been fully considered but they are not persuasive.

Regarding the previous rejection under 35 USC 101, Applicant presented the following arguments:
Claims 1-20 stand rejected under §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. In view of the amendments to independent claims 1, 17, and 20, which recite "a plurality of automatic dependent surveillance-broadcast systems associated with a respective plurality of transportation modes within the heterogeneous transportation network, the plurality of transportation modes forming a plurality of transportation routes" as a limitation, Applicant respectfully submits In the context of the flowchart in MPEP §2106, subsection III, when viewed as a whole, the eligibility of the claim is self-evident (e.g., because the claim clearly improves a technology and computer functionality related to "a plurality of automatic dependent surveillance- broadcast systems associated with a respective plurality of transportation modes within the heterogeneous transportation network, the plurality of transportation modes forming a plurality of transportation routes") and therefore, the claim is eligible at Pathway A, thereby concluding the eligibility analysis. 
Further, the results of the streamlined analysis are the same as the full analysis, thus the streamlined analysis is not a means of avoiding a finding of ineligibility that would occur if a claim were to undergo the full eligibility analysis. That is, the instant claims that qualify as eligible after Step 2A (Pathway B) or Step 2B (Pathway C) of the full analysis are also eligible under the streamlined analysis (Pathway A). Accordingly, Applicant respectfully solicits withdrawal of the §101 rejection.
Examiner respectfully disagrees. Under the full analysis of the Alice/Mayo framework as applied in the rejection below and the instant claims recite an abstract idea without significantly more. The automatic dependent surveillance-broadcast systems added in the claim amendment are described by the specification as “The autonomous vehicles, semi-autonomous vehicles, as well as other vehicles utilizing airspace, may include Automatic Dependent Surveillance-Broadcast (ADS-B) systems, which represent a surveillance technology in which an aircraft determines its position via satellite navigation or other sensors and periodically broadcasts it, enabling it to be tracked.” (Specification [0014]). The specification provides no details about the Automatic Dependent Surveillance-Broadcast systems but instead describes them by their functionality alone. Therefore, the claims recite insignificant extrasolution activity (i.e. mere data gathering, selecting a particular data source or type of data to be manipulated, or an insignificant application) by reciting automatic dependent surveillance-broadcast systems. See MPEP 2106.05(g).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Alice/Mayo Framework Step 1:
Claims 1-20 recite a combination of devices and therefore recite a machine.
Alice/Mayo Framework Step 2A – Prong 1:
Claims 1, 17, and 20, as a whole, are directed to the abstract idea of receiving and analyzing a transportation reservation to determine the fees attributable to the fee collecting entities that make up the reservation, which is a mathematical concept and a method of organizing human activity. The claims recite a mathematical calculation because the identified idea is a mathematical calculations by calculating a fee attributable to a fee collecting entity based upon the attributes of a transportation reservation. The claims recite a method of organizing human activity because the identified idea is a fundamental economic principles or practices by processing the fees attributable to the fee collecting entities that make up a transportation reservation. The claims recite a method of organizing human activity because the identified idea is a commercial or legal interactions (including agreements in the form of contracts, legal obligations, and business relations) by analyzing a transportation reservation to determine a fee due to the fee collecting entities associated with the reservation. The mathematical concept and method of organizing human activity of “receiving and analyzing a transportation reservation to determine the fees attributable to the fee collecting entities that make up the reservation,” is recited by claiming the following limitations: browsing reservation information, receiving confirmation of a reservation, analyzing a fee due, create a network flow model, create a cost surface, and perform cost path analysis. The mere nominal recitation of automatic dependent surveillance-broadcast systems, a database, a computer data storage device, a user interface, a non-transitory memory, and a processor does not take the claim of the 
With regards to Claims 8 and 11-16, the claims further recite the above-identified judicial exception (the abstract idea) by reciting the following limitations: create a network flow model with nodes connected by arcs representing transportation routes, create accost surface, perform cost path analysis, perform cost distance analysis, and perform cartographic modeling.
Alice/Mayo Framework Step 2A – Prong 2:
Claims 1, 17, and 20 recite the additional elements: automatic dependent surveillance-broadcast systems, a database, a computer data storage device, a user interface, a non-transitory memory, and a processor which are used to perform the storing, organizing, receiving, and analyzing steps. These database, computer data storage device, user interface, non-transitory memory, and processor limitations are no more than mere instructions to apply the exception using a generic computer component. The automatic dependent surveillance-broadcast systems step is recited at a high level of generality (i.e., as a general means of gathering location data for use in the fee determination step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Taken individually these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Considering the limitations containing the judicial exception as well as the additional elements in the claim besides the judicial exception does not amount to a practical application of the abstract idea. The claim as a whole does not improve the functioning of a computer or improve other technology or improve a technical field. The claim as a whole is not implemented with a particular machine. The claim as a whole does not effect a transformation of a particular article to a different state. The claim as a whole is not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. The claim as a whole merely describes how to generally “apply” the concept of a travel agency in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing travel agent’s 
Alice/Mayo Framework Step 2B:
Claims 1, 17, and 20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims recite a generic computer performing generic computer function by reciting a database, a computer data storage device, a user interface, a non-transitory memory, and a processor. See Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1341 (describing a “processor” as a generic computer component); Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (claims reciting an “interface,” “network,” and a “database” are nevertheless directed to an abstract idea); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1347–48 (discussing the same with respect to “data” and “memory”). The claims recite generic computer functions by reciting receiving information (See MPEP 2106.05(d)(II) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec; TLI Communications LLC; OIP Techs.; buySAFE, Inc.), processing information (See MPEP 2106.05(d)(II) performing repetitive calculations, Flook; Bancorp Services), presenting information (See MPEP 2106.05(d)(II), MPEP 2106.05(g) presenting offers gathering statistics, OIP Technologies), and storing and retrieving transportation information (See MPEP 2106.05(d)(II) storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc.; OIP Technologies). The specification demonstrates the well-understood, routine, conventional nature of the following additional elements because they are described in a manner that indicates the elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a): automatic dependent surveillance-broadcast systems (Specification [0014]), a database (Specification [0017], [0024]), a computer data storage device (Specification [0024]), a user interface (Specification [0016]), non-transitory memory (Specification [0024]), and a processor (Specification [0024]). The claims add the words “apply it” or Intellectual Ventures v. Erie Indem. Co.; Generating a second menu from a first menu and sending the second menu to another location as performed by generic computer components, Apple, Inc. v. Ameranth, Inc.). The claims recite insignificant extrasolution activity (i.e. mere data gathering, selecting a particular data source or type of data to be manipulated, or an insignificant application) by reciting automatic dependent surveillance-broadcast systems. See MPEP 2106.05(g). The claims limit the field of use by reciting transportation reservations and a plurality of transportation modes. See MPEP 2106.05(h). Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. See MPEP 2106.05(a). Their collective functions merely provide conventional computer implementation. See MPEP 2106.05(b). Therefore, the claims do not include additional elements that are sufficient to amount to significantly more than the recited judicial exception.
Remaining Claims:
With regards to Claims 2-7, 9-10, and 18-19, these claims merely add a degree of particularity to the limitations discussed above rather than adding additional elements capable of transforming the nature of the claimed subject matter. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Arvis, Jean-François, Gael Raballand, and Jean-François Marteau. "The Cost of Being Landlocked: Logistics Costs and Supply Chain Reliability." World Bank Policy Research Working Paper 4258. 2007.
Willard et al. (U.S. P.G. Pub. 2015/0242944 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT M TUNGATE whose telephone number is (571)431-0763. The examiner can normally be reached Monday - Friday, 9:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M TUNGATE/Primary Examiner, Art Unit 3628